Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 10, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2007/0204413) to Kuznetsov et al. view of .S. Patent Publication (2014/0310900) to Curry et al.
Regarding independent claim 1, Kuznetsov et al. teaches most of the elements of claim 1 including head portion (2) including:
at least one supporting arm (6);
a base (3) with the supporting arm (6) extends from the base (3); and
Except, Kutznetsov is silent regarding a sensor exposed from the supporting arm. However, Curry et al. teaches a sensor (234) that sends a signal to a processor that collects the data to process information related to temperature of the user (See paragraphs [0054]-[0059]). Curry et al. teaches that the sensor (234) in conjunction with a processor (See FIG. 4) can identify potential health issues for the user (See paragraph [0059]). It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Kuznetsov et al. with Curry et al. to include a sensor (234) along with a processor as taught in Curry et al. in order to improve health maintenance.  
Moreover, Kutnetsov et al. as modified with Curry et al. teaches a handle portion (1) configured to move relative to the head portion (2), the handle portion (1) comprising a processor (as modified with Curry et al. in FIG. 4), wherein the processor is configured to: receive signals from the sensor; and analyze the signals received from the sensor (See paragraph [00590 of Curry et al.).
Regarding claim 2, Kutnetsov et al. as modified with Curry et al. teaches that the head portion (2) is pivotably mounted on the handle portion (1) for movement of the head portion (2) relative to the handle portion (1).
Regarding claim 3, Kutnetsov et al. as modified with Curry et al. teaches that the head portion (2) comprises: a pair of the supporting arms (6) with the supporting arms (6) extend from the base (3) to define a groove (see the tapered portion below numeral 7 in FIG. 1 of Kutnetsov et al.); and one or more cleaning elements (See FIG. 1 of  Kutnetsov et al.).
Regarding claim 9, Kutnetsov et al. as modified with Curry et al. teaches claim 9. In particular, Curry et al. teaches an actuator (See button in FIG. 4) configured to operate at least one of the cleaning elements, wherein the actuator is controlled by the processor. It would have been obvious for obvious for one of ordinary skill in the art to modify the actuator (See button in FIG. 4) to move cleaning elements as a means of controlling vibrations. 
Regarding claim 10, Kutnetsov et al. as modified with Curry et al. teaches that the processor is configured to control operation of the at least one of the cleaning elements based on the analysis of the signals received from the sensor (234). It would have been obvious for of ordinary skill in the art to correlate the sensor (234) information with movements of the bristles to monitor health issues.
Regarding claim 14, Kutnetsov et al. as modified with Curry et al. teaches the sensor is selected from a group consisting of ultraviolet spectroscopic sensor, infrared spectroscopic sensor, visible spectroscopic sensor or a combination thereof (See paragraph [0008] of Currey et al.).
Regarding claim 15, Kutnetsov et al. as modified with Curry et al. teaches the sensor is a radio frequency sensor.
Regarding claim 16, Kutnetsov et al. as modified with Curry et al. teaches the senor is a bioelectrical impedance sensor (See paragraph [0008] of Currey et al.).
Regarding claim 17, Kutnetsov et al. as modified with Curry et al. teaches the sensor includes an electromagnetic or an electrical energy emitting source and an electromagnetic or an electrical energy detection mechanism (See paragraph [0008] of Currey et al.).
Regarding claim 18, Kutnetsov et al. as modified with Curry et al. teaches the electromagnetic or electrical the energy detection mechanism is configured to detect reflected electromagnetic or electrical energy from at least one tooth or to detect electromagnetic or electrical energy transilluminated from at least one tooth or to detect electromagnetic or electrical energy transmitted from at least one tooth (See paragraph [0008] of Currey et al.).
Regarding claim 19, Kutnetsov et al. as modified with Curry et al. teaches the processor is configured to enable wireless communication of information to an external device, wherein the information is based on the analysis of the signals received from the sensor or one or more cleaning elements (See paragraph [0063]).
Regarding claim 20, Kutnetsov et al. as modified with Curry et al. teaches that the analysis of the signals from the sensor enables determination of at least one health condition (temperature and paragraph [0008] of Curry et al.).
Regarding claim 22, Kutnetsov et al. as modified with Curry et al. teaches one or more of cleaning elements and a pressure sensor, wherein the pressure sensor is configured to enable detection of pressure applied by one or more of the cleaning elements on user’s teeth; or a motion sensor configured to enable detection of motion of the oral care device (claim 2 of Curry et al.).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2007/0204413) to Kuznetsov et al. view of U.S. Patent Publication (2014/0310900) to Curry et al. and further in view of U.S. Patent (10,064,711) to Richeter et al.
Regarding claim 4, Kutnetsov et al. as modified with Curry et al. is silent regarding that the cleaning elements comprises plurality of sets of bristles and a dental floss, which are provided within the groove. Although the combination of Kutnetsov et al. as modified with Curry et al. does not teach floss in the groove. However, Richeter et al. teaches floss (122) in groove in FIG. 4 (See Col. 5 lines 34-55). It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to include floss (122) in the combination of Kutnetsov et al. as modified with Curry et al. since such device are well known for maintaining proper dental hygiene. 
Regarding claim 5, Kutnetsov et al. as modified with Curry et al. with Richeter et al. the dental floss (122) is configured to move vertically along the supporting arms (6). As mentioned above, floss is well known for maintaining proper dental hygiene.
Regarding claim 6, Kutnetsov et al. as modified with Curry et al. and Richeter et al. wherein the dental floss (122) is configured to move laterally, generally perpendicularly to the vertical movement of the dental floss. As mentioned above, floss is well known for maintaining proper dental hygiene.
Regarding claim 7, Kutnetsov et al. as modified with Curry et al. and Richeter et al. that the dental floss (122) is offset relative to the sets of bristles, wherein the offset prevents the dental floss from intersecting with the sets of bristles when the dental floss moves vertically or laterally. The dental floss (122) as taught in Richeter et al. will be in in a different area that the bristles for spacing. As mentioned above, floss is well known for maintaining proper dental hygiene.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2007/0204413) to Kuznetsov et al. view of U.S. Patent Publication (2014/0310900) to Curry et al. and further in view of U.S. Patent Publication (2013/0067670) to Liangeo.
Regarding claim 8, Kutnetsov et al. as modified with Curry et al. is silent regarding that the cleaning elements further comprises a tongue cleaner, wherein the tongue cleaner is provided on one of the supporting arms on a side opposite to the groove. However, Liangeo teaches a tongue cleaner (50) as shown in FIG. 7 (See paragraph [0083]). It would have been obvious for one of ordinary skill in the art at the time before the invention was made to include a tongue cleaner (50) in order to maintain oral hygiene. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2007/0204413) to Kuznetsov et al. view of U.S. Patent Publication (2014/0310900) to Curry et al. and further in view of U.S. Patent Publication (2013/0239349) to Knights et al.
Regarding claim 11, Kuznetsov et al. and Curry et al. is silent regarding a spacer component, wherein the spacer component is configured to prevent teeth from rubbing against a portion of the sensor which is exposed towards the teeth. However, Knights et al. teaches a spacer (704) near a sensor (706) as shown in paragraph [0055]. Knights et al. teaches that a spacer (704) can be used to insulate sensor package. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Kuznetsov et al. and Curry et al. to include a spacer (704) as taught in Knights in order to insulate sensor (234). 
Regarding claim 12, Kuznetsov et al. and Curry et al. is silent a spacer component projecting from the supporting arm, wherein the spacer component is dimensioned to, regulate pressure applied by one or more cleaning elements over one or more teeth of a user, regulate distance of one or more of the cleaning elements over one or more teeth of the user or position the sensor at a distance from the teeth, wherein the distance is based on distance required for desired functioning of the sensor. However, Knights et al. teaches a spacer (704) near a sensor (706) as shown in paragraph [0055]. Knights et al. teaches that a spacer (704) can be used to insulate sensor package. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Kuznetsov et al. and Curry et al. to include a spacer (704) as taught in Knights in order to insulate sensor (234). 
Regarding claim 13, Kuznetsov et al. and Curry et al. is silent a spacer component projecting from the supporting arm, wherein the spacer component is positioned to interface with the gum of a user.  However, Knights et al. teaches a spacer (704) near a sensor (706) as shown in paragraph [0055]. Knights et al. teaches that a spacer (704) can be used to insulate sensor package. It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Kuznetsov et al. and Curry et al. to include a spacer (704) as taught in Knights in order to insulate sensor (234).
Allowable Subject Matter
2.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723